425 F.2d 268
UNITED STATES of America, Plaintiff-Appellee,v.William Henry SEALES, Defendant-Appellant.
No. 28242Summary Calendar.
United States Court of Appeals,Fifth Circuit.
May 4, 1970.

William L. Green, Mobile, Ala.  (Ct. Apptd.), for appellant.
Charles S. White-Spunner, Jr., U. S. Atty., Irwin W. Coleman, Asst. U. S. Atty., Mobile, Ala., for appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
Pursuant to Local Rule 18 this case has been considered and decided without oral argument.


2
William Henry Seales was found guilty by a jury of transporting a stolen motor vehicle from Greenville, South Carolina to Mobile, Alabama, in violation of  18 U.S.C.A. § 2312.


3
The evidence established without dispute that the vehicle in question was stolen in Greenville on July 30, 1968.  The appellant, driving the machine, was apprehended in Mobile nineteen days later.  The automobile obviously had been wrecked.  A screw driver was in use as a key to the ignition.  The tag was improper.  Seales had no bill of sale.  He explained that he had purchased the machine three or four months previously from a place in Atmore, Alabama.  This place was later found to be non-existent.


4
At the trial, Seales testified that he had not been out of Alabama during the period July 14-August 18.  Helen Hottle, alias Helen Seales, testified to like effect.


5
It is argued here that the evidence did not support the conviction and that the trial court erred in the denial of certain jury instructions requested by the defendant.


6
No exceptions were taken at the conclusion of the charge, Rule 30, Federal Rules of Criminal Procedure.


7
Under an enormous swarm of prior decisions of this Court, the evidence was sufficient.

The judgment of conviction, therefore, is

8
Affirmed.